Mr. Justice Carter delivered the opinion of the court: This is an appeal from a judgment ordering the sale of lands of appellant returned as delinquent for the nonpayment of taxes for the year 1900. It was claimed by appellant that its said lands were exempt from taxation by the act incorporating it. These lands were not used in connection with appellant’s seminary, as a part of the seminary grounds, but were in part vacant and in part improved, yielding rents for its support. In People ex rel. v. Chicago Theological Seminary, 174 Ill. 177, and in Chicago Theological Seminary v. People ex rel. 189 id. 439, the precise question here involved, and between the same parties, was decided adversely to appellant. In those cases we held that the provision in appellant’s charter that “the property, of whatever kind or description, belonging or appertaining to said seminary, shall be forever free and exempt from all taxation for all purposes whatsoever,” refers only to property used in immediate connection with the seminary, and does not include other property which may be owned, held or rented by the corporation as an investment, even though the income derived therefrom is used for the support of appellant’s school. Those cases are decisive of this, and the judgment of the county court will be affirmed. Judgment affirmed.